DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply submitted 03/11/2021 has been entered. Claims 1-2 are currently pending.

Drawings
The drawings were received on 03/11/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0259644 (Kobayashi hereinafter) in view of JP H09-203394 (Minoru hereinafter).
Regarding claim 1, Kobayashi teaches a multi-stage centrifugal compressor (Figure 1 and ¶ 1) that discloses a rotary shaft rotated around an axis (Shaft 8 with inherent rotation axis); impellers disposed so as to form a plurality of stages in a direction of the axis with respect to the rotary shaft (Impellers 1a-1e per ¶ 42) and is configured to be pumped a fluid flowing from an inlet on one side in the direction of the axis to outward in a radial direction (Inherent of the multi-stage centrifugal compressor shown by Kobayashi); a casing that surrounds the rotary shaft and the impellers (Casing 6), and that has a return flow path through which the fluid discharged from an impeller on a front stage side between the impellers adjacent to each other is guided inward in the radial direction so as to be introduced to an impeller on a rear stage side (Fluid flow path from the impeller to 1a to diffuser 2a then return channel 3a leading into impeller 1b [please note that this pattern follows for each impeller stage until the exit as 5]); and a plurality of return vanes disposed at an interval in a circumferential direction inside the return flow path (Return vanes 13a-13d), and wherein the exit angle of the return vane decreases toward the return vane on the rear stage side (¶ 56 discloses that while the Kobayashi reference shows the exit angle increases toward the return vane on the rear stage side, the inverse is known and anticipated by Kobayashi).
Kobayashi fails to disclose wherein an exit angle of the return vane is inclined forward in a rotation direction of the impeller, according to the radial direction.
However, Minoru teaches a multi-stage centrifugal compressor (¶ 1) that discloses return vanes (Figure 1, Return vanes 10) wherein an exit angle of the return vane is inclined forward in a rotation direction of the impeller, according to the radial direction (Figure 1 with ¶ 10 and 17 detailing the shape of said vanes 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the return vanes of Kobayashi with the orientation of 
Regarding claim 2, Kobayashi’s modified teachings are described above in claim 1 where Kobayashi further discloses a flow path cross-sectional area of the inlet of the impellers decrease (Figure 1 of Kobayashi shows the intake path of the impeller decreasing).

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding whether the combination teaches, “the exit angle of the return vane decreases toward the return vane on the rear stage” has been reviewed and found to not be persuasive. The primary reference of Kobayashi is cited and relied upon in the rejection of Claim 1 above to teach this limitation is ¶ 56. Paragraph 56 of Kobayashi reads, “An alternative structure, the illustration of which is omitted, may also be made in which the return channels are configured as described above and the impeller is configured to include impeller units progressively decreased in the impeller exit angle toward the downstream stage. That is, the more downstream impeller unit has the wider surge margin (SM). Having such a structure, the multi -stage compressor as a whole can attain a wider surge margin (SM).” This states that the exit angles of the impeller decrease as they approach the downstream stages while also providing the reasoning of attaining a wider surge margin. For at least this reason, Applicant’s arguments regarding the combination of Kobayashi and Minoru (specifically Kobayashi) to reject claim 1 (and claim 2) are not found to be persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.